Title: III. Henry Knox’s Questions for the Supreme Court, [ca. 18 July 1793]
From: Knox, Henry
To: Washington, George



[ca. 18 July 1793]



First
What distance on the sea Coast may be established, consistently with the usage and laws of nations as the limits of the protection of the UStates. May all rivers and all bays which are enclosed such as New York the Delaware Chesapeak, and the sounds of North Carolina and Long Island, be considered as within such protection? A cannon shot may be projected about 4 Miles.


  second
Do the treaties with france authorize the creating fitting out in our ports, commissioning, and manning Vessells of War, by that power to cruise against the Vessells of any of the other belligerent powers, which are at peace with the US.


  3d
Is such a practice if not stipulated by treaty consistent with the duty of a neutral Nation provided the Vessell, cannon Arms, and all other means of Equipment workmen included belong entirely to the republic or to Citizens of france?


  4th
Is such a practice to be tolerated in our ports provided the means and workmen are partly procured of our citizens, and partly, from the french.


  5th
May any of the Vessells of france which shall come into our ports armed be permitted to augment their military force of Guns Men &c., either belonging to that Nation or to the US.



  6th
May merchant Vessells belonging to any of the powers at War with france Arm themselves in our ports, provided such armament is intended merely for their own defence on their passage to the ports of their destination.


  7
May armed Vessells termed letters of Marque belonging to any powers at War with france come into our ports and be permitted to take a load of merchandize or otherwise to remain during their pleasure.


  8.
May ships of War either public or private belonging to any of the powers at War with france be permitted to come into our ports and there remain during pleasure provided they do not bring any prizes with Them captured from france.


  9.
May prizes taken by french Vessells and sent into our ports, be there sold, under any process of trial and condemnation of the Consuls of france.


  10.
May any of our Citizens, enter on board the Vessells of any of the belligerent powers which may be in our ports with impunity


  11.
May foreign mariners usually sailing from our ports, or who may be there, enter on board of the Armed Vessells of any of the belligerent parties, although such Mariners were formerly the subjects of the power on board of Whose Vessell they may enter.


  12.



